Citation Nr: 0840017	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  04-35 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
trochanteric bursitis, left hip, prior to June 4, 2007.

2.  Entitlement to a rating in excess of 30 percent for 
trochanteric bursitis, left hip, since June 4, 2007.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound, left thigh, Muscle Group (MG) 
XIV.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. The claims folder has since been 
transferred to the RO in Atlanta, Georgia.

The veteran testified at a Board video conference hearing in 
August 2005.  A transcript of that hearing is associated with 
the claims folder.  The Veterans Law Judge who conducted that 
hearing left the Board.  In April 2008, he was informed of 
his right to attend an additional hearing and was given 30 
days to respond.  No response was received; therefore, the 
appeal moves forward. 


FINDINGS OF FACT

1.  Prior to June 4, 2007, the veteran's left hip bursitis 
resulted in no more than moderate knee or hip disability.

2.  Since June 4, 2007, the veteran's left hip bursitis has 
resulted in is no more than marked knee or hip disability.

3.  The veteran's left hip disability (MG XIV) is no more 
than moderate in degree, without indications of loss of deep 
fascia, muscle substance, or normal firm resistance compared 
with sound side.


CONCLUSIONS OF LAW

1.  Prior to June 4, 2007, the criteria for a rating in 
excess of 20 percent for trochanteric bursitis, left hip, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic 
Codes (DCs) 5019-5255 (2008).

2.  Since June 4, 2007, the criteria for a rating in excess 
of 30 percent for trochanteric bursitis, left hip, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, DCs 5019-5255 
(2008).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound, left thigh, MG XIV have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.56, 4.73, DC 5314 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

After a review of the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for increased ratings.  As explained in detail below, there 
is no basis for the assignment of higher schedular 
evaluations at any time during the appeal period, to include 
additional "staged ratings."  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Trochanteric Bursitis, Left Hip, Prior to June 4, 2007

In May 2000, the veteran underwent a left trochanteric 
bursectomy and a tenotomy of the left upper piriformis 
tendon.  Prior to June 4, 2007, his left hip disability was 
rated 20 percent disabling under DCs 5019-5255 (impairment of 
the femur).  Under DC 5255, the next higher, 30 percent 
rating, requires symptoms equivalent to malunion of the femur 
with marked knee or hip disability.  The medical evidence 
does not show left knee disability due to bursitis.  
Accordingly, the Board's assessment will focus on the level 
of disability of the left hip.

An increased rating is not warranted for this period as the 
evidence does not show that the veteran's bursitis evidenced 
more than moderate knee or hip disability.  The words 
"moderate" and "marked" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and 
just decisions."  38 C.F.R. § 4.6 (2008).

In this case, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 percent under DC 
5255.  First, the veteran's left thigh disability is assigned 
a separate disability rating of 10 percent under DC 5314.  
This evaluation was based on factors such as muscle pain and 
weakness and tissue damage.  Therefore, symptoms related to 
left thigh muscle damage cannot be considered in evaluating 
the veteran's left hip bursitis.  See 38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition).  

Next, the evidence of record does not show that the veteran's 
left hip disability represented a marked knee or hip 
disability so as to warrant the next higher rating of 30 
percent.  Specifically, during his March 2003 VA examination, 
he complained of pain in the left thigh, noted that after 
walking 50 to 60 feet he experiences severe pain, and 
reported limitation of activities.  He indicated that he used 
a cane and wheelchairs to get around.  

On physical examination, the examiner found no deformity, 
false movement, shortening of the leg, or malunion or 
nonunion of the femur.  Flexion was reported to 70 degrees 
with reports of pain at 50.  Abduction of the left hip was 
full, to 45 degrees.  Gait was described as waddling and 
antalgic.  He reported that rest and medication alleviates 
his pain.

Normal range of motion of the hip is flexion to 125 and 
abduction to 45.  38 C.F.R. § 4.71, Plate II (2008).  As the 
veteran had significant range of flexion of the hip without 
pain and full abduction of the hip, a higher rating under DC 
5255 is not warranted during this period.  There is no other 
medical evidence to suggest that any symptoms of his 
separately rated bursitis rise to the level of a "marked" 
hip disability.  Accordingly, the medical evidence does not 
support a higher rating under DC 5255.  

The Board has also considered whether a higher rating is 
warranted under DC 5252.  A 30 percent evaluation under that 
code requires limitation of flexion to 20 degrees.  A 40 
percent rating is warranted with flexion limited to 10 
degrees.  38 C.F.R. § 4.71(a), DC 5252.  As the VA 
examination report revealed flexion of the hip to 50 degrees 
without pain, a higher rating under DC 5252 is also not 
warranted. 

The Board is mindful of the veteran's contention that he 
experiences significant pain in the left hip.  The Board has 
considered the application of 38 C.F.R. § 4.40 (functional 
loss due to pain), and 38 C.F.R. § 4.45 (pain on movement, 
swelling, deformity, atrophy on disuse, instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing, incoordination, and 
excess fatigability) in this case.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, an increased rating is not 
warranted for limitation of motion of the left hip on the 
basis of these regulations. 

The medical evidence, particularly VA inpatient and 
outpatient treatment records developed during this appeal, 
suggests that the veteran's excess fatigability and atrophy 
on disuse as well as interference with sitting, standing, and 
weight-bearing is due to other factors.  For example, a 
January 2007 VA physical therapy record noted that his 
deconditioned status was due to coronary artery disease, 
pneumonia, left pleural effusion, hypertension, and 
peripheral neuropathy in addition to his pain.

Because the limitation of function is due to these other 
medical conditions and not trochanteric bursitis, the Board 
is without a basis in the record by which to afford the 
veteran a higher rating under DeLuca for the disability at 
issue.  As such, the Board finds that the preponderance of 
the evidence is against the claim for an increased rating for 
trochanteric bursitis prior to June 4, 2007.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the appeal 
is denied.

Trochanteric Bursitis, Left Hip, Since June 4, 2007

On June 4, 2007, the veteran underwent a VA examination, 
which serves as the basis for the increased rating to 30 
percent.  At that time, he reported constant pain, weakness, 
and stiffness in the left hip with a pain rating of 8 out of 
10.  He stressed that he could only walk 10 to 20 feet before 
he had to sit down.  He reported daily flare-ups and that his 
wife helped him with bathing and clothing.  

Physical examination of the hip revealed no asymmetry, 
angulation, instability, crepitus, malunion or false 
movement; however, there was tenderness to palpation.  
Flexion of the hip was to 30 degrees and abduction was to 20 
degrees, both with reports of pain.  The examiner noted 
"evidence of moderate pain, lack of endurance, and 
fatigability, and no incoordination noted with repetition of 
three."  The examiner concluded that the disabilities were 
moderately disabling based on limited motion and his 
inability to adequately care for himself without assistance.

The next higher, 60 percent rating, under DC 5255 requires 
fracture of the surgical neck of the femur with false joint 
or nonunion of the femur without loose motion, weightbearing 
preserved with aid of brace.  As the medical evidence reveals 
that the femur has not been fractured, with a false joint, 
nor is there nonunion of the femur, a higher rating is not 
warranted under that diagnostic code. 

The Board has also considered whether a higher rating is 
warranted under DC 5252.  Under that diagnostic code, a 40 
percent rating requires flexion limited to 10 degrees.  
38 C.F.R. § 4.71(a), DC 5252.  The Board finds that a higher 
rating is not warranted under this diagnostic code as flexion 
of the hip was to 30 degrees at the time of the June 2007 
examination.

Given that the veteran reported pain with range of motion 
during the 2007 examination, the DeLuca factors have been 
considered.  However, an increased rating is not warranted 
for limitation of motion of the left hip on the basis of 
these regulations because the examiner described evidence of 
pain as moderate, and no incoordination was noted with 
repetition of three.  

While the examiner also noted lack of endurance and 
fatigability, overall the examiner concluded that the 
veteran's service-connected disability was no more than 
moderately disabling.  Further, a January 2007 VA treatment 
record attributed the veteran's diminished functional status 
to pneumonia and noted that his strength, balance and 
endurance had improved.  



Gunshot Wound Residuals, Left Anterior Thigh, MG XIV

The veteran contends that his left thigh gunshot wound 
residuals are more disabling than currently evaluated.  The 
service treatment records show that he was wounded in action 
in Korea in late January 1952 when he sustained a through-
and-through gunshot wound.  The bullet entered the 
posterolateral aspect of the left hip and exited thru the 
left anterior hip, injuring the tensor fasciae latae and 
Sartorius muscles.  

X-rays revealed no fracture, and there was no artery or nerve 
involvement.  The wound was debrided initially.  Two weeks 
after the injury, the entrance wound was debrided again, and 
the exit wound was sutured.  He was released from the 
hospital in early April 1952.  Since his discharge from 
service in 1954, he has been service-connected at a 10 
percent rating for a gunshot wound of the left thigh 
involving MG XIV, which includes the fascia lata and the 
Sartorius muscle.

Under the criteria of 38 C.F.R. § 4.73, DC 5314 (pertaining 
to function of MG XIV affecting extension of the knee, 
simultaneous flexion of the hip and knee, and the anterior 
thigh group), the next higher, 30 percent and 40 percent 
ratings, require moderately severe and severe impairment of 
function, respectively.
 
Under the rating schedule, moderately-severe muscle 
disability requires a showing of a through-and-through or 
deep penetrating wound by a small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  The service department record or other evidence 
must show hospitalization for a prolonged period for 
treatment of the wound.  There must be a record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c) and, if present, evidence 
of inability to keep up with work requirements.  

Objective findings must include entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups.  There must be indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of the muscles, compared with the sound side.  
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  

Severe muscle disability requires a showing of a through-and-
through or deep penetrating wound due to a high-velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The service 
department record or other evidence must show hospitalization 
for a prolonged period for treatment of the wound.  There 
must be a record of consistent complaint of the cardinal 
signs and symptoms of muscle disability, as defined in 
38 C.F.R. § 4.56(c), worse than those shown for moderately-
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  

Objective findings must include ragged, depressed and 
adherent scars indicating wide damage to the muscle groups in 
the missile track.  Palpation must show loss of deep fascia 
or muscle substance, or soft flabby muscles in the wound 
area.  The muscles must swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side must indicate severe impairment of function.  
38 C.F.R. § 4.56(d)(4).  

Considering the evidence in light of the criteria of DC 5314, 
the Board finds that the record does not support a rating in 
excess of 10 percent for the veteran's left thigh gunshot 
wound residuals at any time during the rating period under 
consideration, as the medical evidence shows no more than 
moderate impairment of function of MG XIV during the appeal 
period.  Specifically, the January and February 1952 service 
treatment records associated with the veteran's left thigh 
wound specifically noted no artery, nerve, or bone 
involvement on examination.  While the wound was debrided 
twice, the service treatment records do not show prolonged 
infection, or sloughing of soft parts, or intermuscular 
scarring.  Rather, they showed good post-operative course in 
February 1952 and that the wounds were healing well in March 
1952.  

Further, the record does not show consistent complaint of 
cardinal signs and symptoms of muscle disability.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  The record contains no medical evidence 
between 1954 and 1999, but a 1999 record noted a long history 
of left hip problems but no further description.  

In addition, the evidence does not show an inability to keep 
up with work requirements until the veteran reached 
retirement age.  He testified that he worked as a 
correctional officer until 1994, when he was approximately 
63, and that he had enough time in at that job to retire.  
See October 2005 hearing transcript at 11.  Finally, the 
evidence does not show indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  In particular, a 2007 
examination found strength testing equal bilaterally.  

During a March 2003 VA examination, the veteran reported 
severe muscle pain in the left hip.  Physical examination 
revealed no tissue loss in the exit wound and a small area 
around the entry wound with adherence to the underlying 
tissue.  While muscle strength was assessed as 4/5, the 
examiner concluded that there was "no muscle loss or loss of 
function of left leg" secondary to the gunshot wound.  The 
most recent, June 2007, VA examination primarily noted 
complaints of pain.  The examiner noted no muscle atrophy and 
found muscle strength equal bilaterally at 4/5.  The examiner 
concluded that the veteran's disabilities were moderately 
disabling.

As discussed, the evidence provides no basis for more than a 
10 percent rating under DC 5314 (MG XIV) at any time during 
the rating period as the evidence does not more nearly 
approximate the symptoms required for a 30 percent rating 
(i.e., moderately severe impairment of function) or higher 
under DC 5314.  As noted above, the veteran is separately 
service-connected for bursitis of the left hip and for scars 
of the left gluteus maximus and left thigh.  VA regulations 
prohibit the evaluation of the evaluation of the same 
disability under various diagnoses, so he cannot be 
compensated twice for the same symptoms, like pain.  
38 C.F.R. § 4.14 (2008).

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  Because recent VA 
examination reports have indicated that the veteran sustained 
injury to the gluteus maximus and/or gluteus minimus (MG 
XVII), a separate evaluation under DC 5317 has been 
considered.  Notably, at the time of the initial injury the 
surgeon who assessed the veteran did not describe damage to 
any muscles other than those listed in DC 5314.  He indicated 
that the tract of the injury was through the tensor fasciae 
latae and Sartorius muscles, both listed in DC 5314 in MG 
XIV.

Nonetheless, the Board finds that a separate rating under DC 
5317 is not warranted.  Specifically, the Board gives more 
probative weight to the assessment of the surgeon who 
debrided the wounds at the time of the initial injury (see 
January 30, 1952, surgical report) than the impressions of VA 
examiners assessing well-healed wounds many years later.  
This conclusion is reinforced by the comments of the August 
2001 VA examiner that he "would estimate" the exact muscles 
injured.  This lack of certainty in the 2001 examiner's 
assessment, when compared to the service treatment records 
which reflected no such uncertainty, results in more weight 
being given to the in-service physician's opinion.

With respect to all the claims, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer a case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1) (2008).  The 
criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.

With respect to his hip disability, the record does not show 
that he has been hospitalized for problems with trochanteric 
bursitis, and there is nothing in the record to suggest that 
his disability picture is so exceptional or unusual as to 
render impractical the application of the regular schedular 
standards.  

While the veteran reports that he is severely incapacitated 
from performing most activities due to his hip, a review of 
VA inpatient and outpatient treatment records show that he 
has been primarily treated in recent years for a number of 
very significant conditions unrelated to his left hip, 
including coronary artery disease, congestive heart failure, 
peripheral vascular disease, and low back pain.  In 
particular, his coronary artery disease has required bypass 
graft surgery in 1999, 2000, and 2003; multiple (19) stent 
insertions; and 26 cardiac catheterizations performed between 
1999 and 2006.

Further, the Board has considered whether the veteran's 
service-connected muscle damage should be referred for 
consideration of an extraschedular evaluation, and has 
concluded that no such referral is warranted.  The record 
does not show that he has been hospitalized for problems with 
his thigh muscles, and there is nothing in the record to 
suggest that his disability picture is so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards.  Therefore, referral for 
consideration of extraschedular is not warranted.

Duty to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For increased-compensation claims, as here, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
March 2003, prior to the initial RO decision that is the 
subject of the claims on appeal.  The letter informed him of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
Board acknowledges that the VCAA letter sent to the veteran 
in March 2003 does not meet the requirements of Vazquez-
Flores, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

An August 2004 statement of the case (SOC) was sent to the 
veteran, informing him of the specific rating criteria used 
for the evaluation of his claims.  The SOC presented him with 
the correct diagnostic codes used to evaluate muscle damage 
and bursitis.  Based on the evidence above, he was advised of 
the information necessary to evaluate his claims for an 
increased rating.  Therefore, he can be expected to 
understand from the various correspondence from the RO what 
was needed to support his claims for an increased rating.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his hearing 
testimony, written statements, and correspondence.  
Specifically, during the Board hearing in October 2005, he 
discussed the signs and symptoms of his disabilities, with 
particular emphasis on the impact that the disabilities have 
on his daily life, like problems with mobility.  These 
statements demonstrate his actual knowledge in understanding 
of the information necessary to support his increased rating 
claims. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, he was afforded VA bone and 
muscle examinations in March 2003 and June 2007 in connection 
with the claims on appeal.  Further, VA obtained his VA 
inpatient and outpatient treatment records.  Moreover, he 
testified at a hearing and provided private medical treatment 
records.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for trochanteric bursitis, 
left hip, prior to June 4, 2007, is denied.

A rating in excess of 30 percent for trochanteric bursitis, 
left hip, since June 4, 2007, is denied.

A rating in excess of 10 percent for residuals of a gunshot 
wound, left thigh, MG XIV, is denied



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


